In a letter received by the Clerk of the Appellate Courts on January 4, 1999, respondent Edwin P. Carpenter, of Topeka, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1998 Kan. Ct. R. Annot. 242).
On December 17, 1998, respondent entered a plea of guilty to the charge of accessory after the fact to bankruptcy fraud, in violation of 18 U.S.C. §§ 3 and 152(7) (1994).
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Edwin P. Carpenter be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Edwin P. Carpenter from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1998 Kan. Ct. R. Annot. 246).